Press Release August 12, 2014 Page1 / 19 CorpBanca Announces Second Quarter 2014 Financial Report; Santiago, Chile, August 12, 2014. CORPBANCA (NYSE:BCA; SSE: CORPBANCA), a Chilean financial institution offering a wide variety of corporate and retail financial products and services, today announced its financial results for the second quarter ended June 30, 2014. This report is based on unaudited consolidated financial statements prepared in accordance with Chilean generally accepted accounting principles. Solely for the convenience of the reader, U.S. dollar amounts in this report have been translated from Chilean nominal pesos at our internal exchange rate as of June 30, 2014 of Ch$552.81 per U.S. dollar. Industry data contained herein has been obtained from the information provided by the Superintendency of Banks and Financial Institutions (“SBIF”). Financial Highlights In 2Q 2014, Net Income attributable to shareholders totalled Ch$65,256 million (Ch$ 0.1917 per share or US$ 0.5202 per ADR), reflecting a 49.3% increase when compared to 2Q 2013 year over year (YoY). The main drivers for this quarter increase were: (i) the growing commercial activity in Chile; (ii) the positive impact of inflation rate in the local market combined with a lower monetary policy interest rate; as well as (iii) full incorporation of Helm since. Total loans (excluding interbank and contingent loans) reached Ch$14,602.5billion as of June 30, 2014, allowing CorpBanca to achieve a market share of 11.9%, an increase of 20 basis point (bp) as compared to 4Q 2013 as a result of all business segments performance. CorpBanca continues to be the fourth largest private bank in Chile in terms of loans and deposits, and has closed the gap to the third ranked bank.CorpBanca also ranks as the sixth largest private bank in Colombia. During 2Q 2014: Net operating profit increased by 57.6% YoY and by 12.7% quarter over quarter (QoQ); Net provisions for loan losses increased by 66.6% YoY and increased by 10.4% QoQ; Total operating expensesincreased by 66.5% YoY and decreased by 7.6% QoQ. Mr. Fernando Massú, CEO The results during the 2Q 2014 showed a significant improvement compared to last year (YoY), as we expected. 2Q 2014 results fully consolidated Helm Bank, although one-time integration costs partially offset the benefits of the acquisition. Though we still are in the early stages of that integration process, on June 1st, 2014, the merger between Banco CorpBanca Colombia, as absorbing society, and Helm Bank as the absorbed entity was successfully formalized. To date synergies are being generated as scheduled initially. Due to current favorable economic conditions Colombia acts as a buffer in period of economic slowdown in Chile, mitigating the impact on CorpBanca’s results, In connection with the pending merger between Itaú Chile and CorpBanca, on June 25th, Fiscalía Nacional Económica (FNE) concluded that the proposed transaction did not represent a threat in terms of market concentration, an important step in regulatory approval process. In June 2014 we issued senior bonds in the local market, for US$130 million and in July 2014, we led the placement of a syndicated loan facility, for US$490 million, the largest in Chile, in line with our strategy to diversify funding sources, strengthen liquidity and financed commercial activities. Recently local rating agency, Humphreys, upgraded CorpBanca’s ratings from “AA-“ to ”AA” in national scale, due to the bank's ability to integrate two institutions in Colombia, without impacting the bank´s results. Humphreys also concluded that the bank's viability rests on its foundations, independent of the pending merger with Banco Itaú Chile as well as its ability to face successfully exceptional situation like the liquidity tension during 2013. Press Release August 12, 2014 Page2 / 19 General Information Market Share As of June 30, 2014, according to the SBIF, we were the fourth largest private bank in Chile in terms of the overall size of our loan portfolio (11.2% of market share on a consolidated basis and 7.6% of market share on an unconsolidated basis taking into account just our operations in Chile). During 3Q 2013, CorpBanca added US$5.3 billion in loans through the acquisition of Helm Bank, which contributed to our increase in market share on a consolidated basis for the two last quarters and on a YoY basis. In Colombia our market share reached 6.6% as of May 2014, according to Superintendencia Financiera de Colombia. On the other hand, CorpBanca’s local market share on an unconsolidated basis (taking into account just our operations in Chile) increased in comparison to 4Q 2013, reflecting our focus on increasing profitability and liquidity in Chile. Net Income (12 months trailing in millions of Chilean pesos) Net Income for 2Q 2014 was Ch$65.3 billion. The chart shows the trend in our 12 months trailing Net Income from December 31, 2006 through June 30, 2014. During this period, our Net Income for the 12 month trailing June 30, 2014 reached record levels of Ch$187,942 billion, resulting in a 33% increase YoY. Press Release August 12, 2014 Page3 / 19 RoAE – RoAA We achieved an average annual return on equity (RoAE*) of 17.9% between December 2009 and June 2014. Capital increases between 2011 and 2013 to enable our organic growth in Chile and our acquisitions in Colombia, totaling approximately US$1,570 million (+137.1%over the same time period)impacted our RoAE since the third quarter of2011. * Equity: Average equity attributable to shareholders excluding net income and provision for mandatory dividends. The following other items have also negatively impacted our return on average asset RoAA between 2009 and October 2013: (i) the increase in our corporate loans (with lower credit risk profiles and lower spreads than in our retail loans in 2011 and beginning of 2012);(ii) the accrual of Banco Santander Colombia’s (now known as Banco CorpBanca Colombia) Net Income commencing in the second half of 2012 and of Helm Bank for the last five months of 2013 compared to a full year in 2014. The shift in the trend between October 2013 and June 2014 was the result of (i) full recognition of CorpBanca Colombia results since 2013 and of Helm Bank since 2014 and (ii) the higher UF variation (LTM) observed in June 2014 (Δ+1.00% in 2Q 2013 vs. Δ+5.01% in 2Q 2014) and low monetary policy interest rate. CorpBanca’s 2Q2014 performance was remarkable as a consequence of greater business diversification, which resulted in more stable revenue streams. Press Release August 12, 2014 Page4 / 19 Risk Index (Loan loss allowances / Total loans) Consistent with one of our core strategies, CorpBanca has one of the lowest credit risk indexes (total loan loss allowances / total loans) in the banking industry in Chile.Specifically, as of June 30, 2014, CorpBanca had the lowest credit risk index in its Chilean loan portfolio (1.36 %) NPL (%) CorpBanca´s high asset quality was maintained following the acquisition of Banco Santander Colombia in May 2012 and Helm Bank in August 2013. The chart illustrates how our consolidated non-performing loan (NPL) ratio compares to the industry average in Chile. We believe that our risk management processes and methodology enables us to identify risks and resolve potential problems on a timely basis. BIS Ratio (%) – TIER I (%) The increase of capital during 1Q 2013, to acquire Helm Bank improved the trend in our BIS ratio in 2013.With the consolidation of Helm Bank’s risk weighted assets and the goodwill deduction, our BIS Ratio remained strong, reaching 12.7% in June 2014. Press Release August 12, 2014 Page5 / 19 Branches – ATM – Headcount Our distribution network in Chile provides integrated financial services and products to our customers through several diverse channels, including ATMs, branches, internet banking and telephone banking. As of June 30, 2014, we operated 126 branch offices in Chile, which included 69 branches operating under the brand CorpBanca and 56 branches operating under the brand Banco Condell, our consumer finance division, in both case fully customized to attend our customer basis. In addition, as of June 30, 2014, we owned and operated 452 ATMs in Chile, and our customers had access to over 8,358 ATMs in Chile through our agreement with Redbanc S.A., or Redbanc. We utilize a number of different sales channels including account executives,sales forces and the internet to attract potential new clients. Our branch system serves as the main delivery network for our full range of products and services and advicing. CorpBanca Colombia’s distribution channel also provides integrated financial services and products to its customers in Colombia through several diverse channels, including ATMs, branches, internet banking and telephone banking. As of June 30, 2014, CorpBanca Colombia operated 168 branch offices in Colombia and owned and operated 183 ATMs, while providing its customers with access to over 13,679 ATMs through Colombia’s financial institutions. CorpBanca Colombia also utilizes a number of different sales channels including account executives, telemarketing and the internet to attract potential new clients. CorpBanca Colombia’s and Helm Bank’s branch systems serve as the main distribution network for our full range of products and services. As of June 30, 2014, on a consolidated basis we had a headcount of 3,790employees in Chile, 3,823 employees in Colombia and 25 employees in the United States. Press Release August 12, 2014 Page6 / 19 Management’s Discussion and Analysis I) Consolidated Financial Performance Review Our consolidated Net Income attributable to shareholders reported in 2Q 2014 was Ch$65,256 million, representing an increase of 49.3% YoY.The main drivers for this increasewere: (i) the growing commercial activity in Chile; (ii) the positive impact of inflation rate in the local market and the trend of the monetary policy rate; as well as (iii) the full consolidation of Helm since 4Q 2013. As we mentioned in our last two quarterly reports, consolidated Net Income reflects the results of Helm Bank since August 6, 2013. The recognition of the results was gradual, and reflected CorpBanca’s ownership interest in Helm Bank at different times during the month of August (ownership of 51.6% of Helm Bank as of August 6, 2013 and an additional 35.8% as of August 29, 2013, totalling an 87.4% equity interest). This equity interest increased to 99.7% during January 2014 after a successful public tender offer by CorpBanca Colombia to repurchase all of the outstanding non-voting preferred shares of Helm Bank. Helm Bank was legally merged with and into CorpBanca Colombia on June 1, 2014. The following table set forth the components of our net income for the quarters ended June 30, 2014 and 2013 and March 31, 2014: Quarterly Consolidated Income Statements (unaudited) Quarter Change (%) (Expressed in millions of Chilean pesos) 2Q14 1Q14 2Q13 2Q14/2Q13 2Q14/1Q14 Net interest income 81.7% 8.5% Net fee and commission income 79.8% 39.3% Net total financial transactions -10.2% 7.3% Other operating income -4.8% -59.5% Other operating expenses -36.1% -55.6% Net operating profit before loan losses 58.7% 12.4% Provision for loan losses(1) 66.6% 10.4% Net operating profit 57.6% 12.7% Operating expenses 66.5% 7.6% Operating income 47.3% 20.3% Income from investments in other companies 77.5% 49.3% Income before taxes 47.5% 20.5% Income tax expense 6.4% -34.4% Minority interest 944.8% 11.5% Net income attributable to shareholders 49.3% 62.5% (1) Includes Provision for Contingent loans. Press Release August 12, 2014 Page7 / 19 II) Unconsolidated Financial Performance Review: Chile and Colombia The following table presents separately the results generated in Chile and Colombia for the 2Q 2014 to show separately the impact of the Colombian and Chilean operation on the consolidated results of CorpBanca. The financial results of CorpBanca Chile include some expenses associated with our Colombian operations, particularly: (i) interest expenses in connection with the part of the acquisition of Banco Santander Colombia (now known as Banco CorpBanca Colombia) that was not funded with equity; (ii) amortization of the intangible assets generated in the Banco Santander Colombia acquisition and in the acquisition of Helm Bank; and (iii) with the impact of our fiscal hedge (used for coverage of the tax effects of the total investment in Colombia). These adjusted results for 2Q 2014 allow primarily the separation of the Chilean results from any impact related to the acquisition of Banco Santander Colombia (today Banco CorpBanca Colombia) on May 2012. The adjusted 2Q 2014 results presents, in our opinion, an unbiased result achieved in Chile: 2Q 2014 2Q 2014 Adjusted Change (%) (Expressed in millions of Chilean pesos) Consolida-ted Chile Colombia Adjust-ments Chile Colombia 2Q14/2Q13 Chile Net interest income 57.7% Net fee and commission income - 62.1% Total financial transactions, net -78.4% Other operating income - -70.8% Other operating expenses 64 -102.7% Net operating profit before loan losses -1128.7% Provision for loan losses (1) - -105.2% Net operating profit -387.9% Operating expenses 1375.1% Operating income 76.3% Income from investments in other companies - -69.3% Income before taxes 74.6% Income tax expense 1425.9% Net income 56.1% Efficiency Ratio 48.9% 48.4% 49.3% 42.8% 55.5% (1) Includes Provision for Contingent loans. Our operation in Chile generated Ch$60,687 million in 2Q 2014 while our operations in Colombia generated Ch$12,384 millionof Adjusted Net Income. Adjustments are related to: i. Ch$7,323 million associated to funding for the acquisition of CorpBanca Colombia. ii. Ch$1,107 million of hedge taxes in US$ (counterpart in income tax expense, not included here). iii. Ch$3,076 million of intangibles asset amortization and integration costs in Colombia. These figures show that greater business diversification have been resulted in an increasing revenue stream. Consolidated Net Operating Profits before Loan Losses Our net operating income increased by Ch$90,705 million in 2Q 2014 YoY, equivalent to a 58.7% growth rate. Our operations in both Chile and Colombia increased revenue generation, reflecting three full quarters of Helm’s operation being consolidated. This increase includedCh$57,034 million attributable to Colombian operation, due to the consolidation of Helm Bank, and Ch$33,651 million attributable to an increase in net operating income in our Chilean operations. Consolidated Net interest income Our net interest income was Ch$162,961 million in 2Q 2014, an increase of 81.7% as compared to Ch$89,689 million for the same period in 2013 and an increase of 8.5%QoQ in comparison to 1Q 2014.The YoY and QoQ increase in net interest income was primarily the result of the consolidation of Helm Bank following its acquisition in August 2013. Press Release August 12, 2014 Page8 / 19 The increase in our interest income was higher than the increase in our total interest-earning assets, reflecting the positive variation in the UF1 of 1.75% vs. 1.27% in 2Q 2014 and 1Q 2014, respectively. Net interest margin (net interest income divided by average interest-earning assets) increased from 3.15% to 4.22% from 2Q 2013 to 2Q 2014. Our twelve months trailing net interest margin trend was also positive, increasing from 2.4% as of June 30, 2013 to 3.3% as of June 30, 2014. During the first quarter of 2014, the Central Bank of Chile reduced its monetary policy interest rate from 4.00% to 3.75%. At the same time, inflation rates and its effects on results through the Unidad de Fomento variation (LTM) were higher in 2Q 2014 compared to 2Q 2013 (5.01% versus 1.00%). Consolidated Fees and income from services Quarter Change (%) (Expressed in millions of Chilean pesos) 2Q14 1Q14 2Q13 2Q14/2Q13 2Q14/1Q14 Banking services(*) 52.1% 13.2% Securities brokerage services 36.1% 0.4% Mutual fund management 60.8% 24.6% Insurance brokerage 7.1% 12.9% Financial advisory services 1045.0% 994.6% Legal advisory services 30.9% -13.4% Net fee and commission income 79.8% 39.3% (*) Includes consolidation adjustments. Our net service fee income for 2Q 2014 was Ch$44,954 million, representing a 79.8% increase when compared to Ch$25,005 million obtained in 2Q 2013. The increase was primarily the result of the consolidation of Helm Bank, partially offset by a decrease in net fee and commission income QoQ due to financial advisory service income volatility. Consolidated Trading and investment Quarter Change (%) (Expressed in millions of Chilean pesos) 2Q14 1Q14 2Q13 2Q14/2Q13 2Q14/1Q14 Trading and investment income: Trading investments Trading financial derivatives contracts -13.3% -29.5% Other -48.1% 74.1% Net income from financial operations 21.1% 5.6% Foreign exchange profit (loss), net 2439.8% 1.3% Net total financial transactions position -10.2% 7.3% Net income from financial activities increased by Ch$2,529 million, or 7.3%, QoQ to Ch$37,109 million for 2Q 2014 from Ch$34,580 million in 1Q2014. This increase is mainly due to: The positive derivate activity performance during the second quarter related to Asset and Liability Management. The gap between Asset and Liability indexed to the UF reached approximately Ch$1.004.960 million for 2Q 2014, equivalent to an impact on result around $17.737 million (average) for each 100 bp of variation of the UF. i The positive derivate activity performance during the second quarter related to Asset and Liability Management. The gap between Asset and Liability indexed to the UF reached approximately Ch$1.004.960 million for 2Q 2014, equivalent to an impact on result around $17.737 million (average) for each 100 bp of variation of the UF. ii.
